       Case 3:20-cv-00005-JAJ-SHL Document 64 Filed 05/24/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  EASTERN DIVISION



 JOHN DOE, and all others similarly situated,
             Plaintiffs,                                         No. 3:20-cv-5-JAJ
 vs.
 GREGORY SCOTT STEPHEN,
 BARNSTORMERS BASKETBALL, INC.
                                                                     ORDER
 d/b/a BARNSTORMERS BASKETBALL OF
 IOWA, AMATEUR ATHLETIC UNION OF
 THE UNITED STATES, INC., and ADIDAS
 AMERICA, INC.,
             Defendants.


       This case arises from Plaintiff’s four-count complaint, filed in Johnson County on
November 2, 2018, which alleges negligence and negligent hiring, supervision, and retention
against Barnstormers Basketball, Inc (“BBI”). Class Action, Petition & Jury Demand, ECF No. 1-
1, Ex. A 10–32. This matter comes before the Court pursuant to Plaintiff’s Motion for Class
Certification filed on March 1, 2021. Pl.’s Mot. Class Cert., ECF No. 58. BBI filed its Resistance
to Plaintiff’s Motion for Class Certification on March 31, 2021. Def.’s Resis. Pls.’ Motion for
Class Cert., ECF No. 59. Plaintiff replied on April 7, 2021. Pl.’s Reply Def.’s Resis. Class Cert.
& Req. Evidentiary Hearing, ECF No. 60. A hearing was held on this matter on May 3, 2021, at
which the parties were represented. For the reasons that follow, Plaintiff’s Motion for Class
Certification is DENIED without prejudice.
                                        I.      Background
   BBI is an Iowa, nonprofit organization that was founded in 2004 by Jamie Johnson, who serves
as the organization’s director. BBI has several club basketball teams for youth athletes ranging
from 4th grade to 11th grade. BBI hosts yearly tryouts to select youth athletes for its teams. BBI
basketball teams travel to various tournaments across the country to compete against other club
basketball teams.
   Johnson met Gregory Stephen in 2005 at a youth basketball tournament. Stephen was coaching
his own youth boys’ basketball club at the time, the Iowa Mavericks. Johnson asked Stephen to
join BBI to coach and help run the program, and Stephen agreed. Stephen worked in this capacity

                                                1
       Case 3:20-cv-00005-JAJ-SHL Document 64 Filed 05/24/21 Page 2 of 4




with BBI from approximately 2005 to 2018, apart from a two-season absence when he coached
for Upper Iowa University. BBI terminated Stephen in 2018 after a criminal investigation into
Stephen commenced. During the course of the criminal investigation, police discovered over 400
sexually explicit photographs of minor boys on Stephen’s hard drive.
   Plaintiff seeks certification of the following class:

           All minor Barnstormer Basketball, Inc. participants (including those
           who attended Barnstormer Basketball, Inc.’s organized tryouts and were
           offered a spot on the Iowa Mavericks) in the United States from 2005 to
           present who have been identified by the Federal Bureau of
           Investigation, the Iowa Department of Criminal Investigations, and/or
           the United States Attorney’s Office, as victims of the crimes to which
           Gregory Scott Stephen has admitted his guilt, and suffered damages as
           a result of Gregory Scott Stephen’s intrusion upon seclusion.
Pl.’s Mot. Class Cert. 6, ECF No. 58.
                                        II.     Legal Standard
       Class actions are defined by Federal Rule of Civil Procedure 23. Plaintiff “has the burden
of showing that the class should be certified and that the requirements of Rule 23 are met.”
Coleman v. Watt, 40 F.2d 255, 259 (8th Cir. 1994) (citing Smith v. Merch. & Farmers Bank of W.
Helena, 574 F.2d 982, 983 (8th Cir. 1978)). Rule 23(a) sets forth the four prerequisites for any
class action:
       1. The class is so numerous that joinder of all members is impracticable;
       2. There are questions of law or fact common to the class;
       3. The claims or defenses of the representative parties are typical of the claims or defenses
          of the class; and
       4. The representative parties will fairly and adequately protect the interests of the class.

Fed. R. Civ. P. 23(a)(1)–(4).
       A class is appropriate for certification when its claims “depend upon a common contention
of such a nature that it is capable of classwide resolution—which means that determination of its
truth or falsity will resolve an issue that is central to the validity of each one of the claims in one
stroke.” Wal-Mart Stores, Inc. v. Dukes,564 U.S. 338, 350 (2011).
       In addition to satisfying the requirements of Rule 23(a), Plaintiff must demonstrate that the
proposed class falls within one of categories established by Federal Rule of Civil Procedure 23(b).
Plaintiff argues class certification is appropriate under Rule 23(b)(3). Under Rule 23(b)(3), a class
action may be maintained if “the court finds that the questions of law or fact common to class


                                                  2
       Case 3:20-cv-00005-JAJ-SHL Document 64 Filed 05/24/21 Page 3 of 4




members predominate over any questions affecting only individual members, and that a class
action is superior to other available methods for fairly and efficiently adjudicating the
controversy.” Fed. R. Civ. P. 23(b)(3).
                                            III.       Analysis
       A proposed class is overly broad if the class “is defined so broadly as to include a great
number of members who for some reason could not have been harmed by the defendant’s allegedly
unlawful conduct . . . .” Messner v. Northshore Univ. HealthSystem, 669 F.3d 802, 824 (7th Cir.
2012) (emphasis added). Although courts may not conduct a full-scale merits consideration at the
class certification stage, courts may consider merits questions “to the extent—but only to the
extent—that they are relevant to determining whether the Rule 23 prerequisites for class
certification are satisfied.” Amgen Inc. v. Conn. Retirement Plans & Tr. Funds, 568 U.S. 455, 466
(2013) (citations omitted).
       BBI contends Plaintiff’s proposed class is overbroad because it encompasses minors who
were victimized by Stephen who were not victimized while participating in BBI. BBI argues that
Plaintiff’s claims require proof of an employment relationship and that there is no evidence that
BBI was associated with the Iowa Mavericks. Plaintiff contends the proposed class is not overly
broad because Stephen asked BBI’s director, Jamie Johnson, for permission to revive the Iowa
Mavericks, which Johnson granted. Plaintiff also notes that BBI held public tryouts for their teams
and that Stephen would offer players who did not make a BBI team a spot on the Maverick team.
       As previously noted, Plaintiff’s claims against BBI are for negligence, negligent hiring,
negligent supervision, and negligent retention. As the Court understands it, Plaintiff’s theory of
liability is that BBI’s failure to have adequate policies and procedures in place pertaining to hiring,
retention, and supervision gave Stephen access to the minor boys that he would later victimize.
       The Court concludes Plaintiff’s proposed class is overbroad because it includes a great
number of members who could not have been harmed by BBI’s allegedly unlawful conduct.
Plaintiff’s proposed class includes minor basketball players who played for the Iowa Mavericks;
however, BBI’s allegedly unlawful conduct could not have harmed minor basketball players who
played for the Iowa Mavericks. BBI’s connection or affiliation with the Iowa Mavericks is too
attenuated. Further, BBI’s alleged failure to have adequate policies and procedures cannot be said
to have caused the alleged harm to minor basketball players who never played on a BBI basketball



                                                   3
       Case 3:20-cv-00005-JAJ-SHL Document 64 Filed 05/24/21 Page 4 of 4




team—the causation is far too attenuated. The Court therefore declines to certify Plaintiff’s
proposed class. Accordingly, the Court shall not address the Rule 23 class requirements.
                                          IV.     Conclusion
   The Court concludes Plaintiff’s proposed class is overbroad and denies Plaintiff’s Motion for
Class Certification without prejudice. Plaintiff shall have the opportunity to recraft his proposed
class. In revising his proposed class, Plaintiff shall keep the following in mind. First, the Court
will not certify a class that includes minor basketball players who played for the Iowa Mavericks
but did not play on a BBI team. Second, the Court will not certify a class that includes minor
basketball players who tried out for a BBI team but did not actually play on a BBI team. Third, the
Court will not certify a class that includes minor basketball players who only played on a BBI team
at a time when Stephen was not coaching for BBI. Meaning, the class cannot include minor
basketball players who only played on a BBI team during Stephen’s two-season absence or after
BBI terminated him. Finally, the Court will not define the class based on a list of victims who were
identified by the FBI, the Iowa Department of Criminal Investigations, or the U.S. Attorney’s
Office in the criminal case against Stephen. The Court will not certify a class based on a list that
the parties may not be entitled to receive and that the Court may not be inclined or have the power
to produce.
   IT IS SO ORDERED that Plaintiff’s Motion for Class Certification [ECF No. 58] is denied
without prejudice.
   IT IS FURTHER ORDERED that Plaintiff shall revise the proposed class and submit new
briefing based on the revised class within 30 days of the issuance of this order.
   IT IS FURTHER ORDERED that Defendant BBI shall respond to Plaintiff’s updated class
and briefing within 10 days of the filing of Plaintiff’s updated class and briefing.
   DATED this 24th day of, May 2021.




                                                  4
